Citation Nr: 0020675	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  98-08 874 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress syndrome (PTSD).

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss prior to December 29, 1998.  

3.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to July 
1954, from April 1955 to April 1958 and from June 1958 to 
September 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from August 1997 and June 1998 rating decisions of the 
New Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).  In the August 1997 rating decision, 
the RO denied an increased (compensable) evaluation for 
bilateral hearing loss.  In the June 1998 rating decision, 
the RO denied service connection for PTSD.  In September 
1998, the veteran was determined to be incompetent for VA 
purposes and his daughter was certified as his legal 
custodian in January 1999.  In an August 1999 rating 
decision, the RO increased the evaluation for bilateral 
hearing loss to 20 percent effective from December 29, 1998.

The veteran had requested a hearing before a hearing officer 
and before a Member of the Board.  However, in April 2000, 
the veteran's requests for hearings was withdrawn.

Preliminary review of the record indicates that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his bilateral hearing loss 
disability to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  However, the RO determined that the case 
did not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

The Board observes that the veteran's custodian, in a 
statement received in January 1999, appeared to file a claim 
for an increased evaluation for the veteran's organic brain 
syndrome associated with alcoholism.  The Court has noted 
that 38 U.S.C.A. § 7105 (West 1991) establishes a series of 
very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO or other "agency of 
original jurisdiction" (AOJ) (see Machado v. Derwinski, 928 
F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may secure 
"appellate review" by the BVA.  Absent a rating decision, 
notice of disagreement, statement of the case, and 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The RO should determine 
whether this claim has been addressed.



FINDINGS OF FACT

1.  The RO denied service connection for PTSD in January 1988 
and the veteran did not appeal this decision.

2.  Evidence has been presented since the January 1988 RO 
rating decision that is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The claim for service connection for PTSD is plausible.

4.  At a March 1997 VA audiological examination, bilateral 
hearing loss was manifested by a pure tone threshold average 
of 56 decibels in the right ear and 64 decibels in the left 
ear with speech discrimination ability of 88 percent in each 
ear.

5.  At the March 1997 examination, the veteran's hearing loss 
disability was productive of no more than Level II hearing in 
the right ear and Level III hearing in the left ear.

6.  A June 1999 VA audiological evaluation showed a pure tone 
threshold average of 62 in the right ear and 67 in the left 
ear with 70 percent speech discrimination in both ears.

7.  The June 1999 examination showed that the veteran's 
hearing loss disability was productive of no more than Level 
V hearing in the right ear and Level VI hearing in the left 
ear.



CONCLUSIONS OF LAW

1.  The January 1988 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and the 
veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for a compensable evaluation for bilateral 
hearing loss disability prior to December 29, 1998 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.383, 4.85, 4.86, 4.87 and Diagnostic Codes 6100, 6102 
(1998 and 1999).  

5.  The criteria for an evaluation greater than 20 percent 
for bilateral hearing loss disability from December 29, 1998 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.383, 4.85, 4.86, 4.87 and Diagnostic Codes 6100, 
6102 (1998 and 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The Board notes that the RO had previously denied service 
connection for PTSD in November 1985, and determined that new 
and material evidence to establish service connection for 
PTSD had not been submitted in August 1987 and January 1988 
rating decisions.  It appears that the RO, in the August 1997 
decision, may have reopened the veteran's claim as service 
connection for PTSD was denied.  The United States Court of 
Veterans Appeals (Court) has held that the Board is under a 
legal duty in such a case to determine if there was new and 
material evidence to reopen the claim, regardless of the RO's 
action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  
  
Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court, when 
determining whether the evidence is new and material, the VA 
must conduct a three-step test: first, the VA must determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 1991); second, if new 
and material evidence has been presented, immediately upon of 
record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the VA may evaluate the claim after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999), citing 
Elkins v. West, 12 Vet. App. 209 (1999).

Under 3.156(a) (1999), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

The RO denied service connection for PTSD in August 1987 and 
again in January 1988.  At that time, the evidence included 
the veteran's claim, service medical records, VA medical 
records including a period of observation and evaluation, and 
private medical records.  In the January 1988 rating 
decision, the RO determined that no new and material evidence 
had been submitted to establish service connection for PTSD 
on the basis that there was no confirmed diagnosis of record 
which would permit a finding of service connection on the 
basis that his symptoms were attributable to organic brain 
syndrome as a result of alcoholism.  The veteran did not 
appeal this decision.  

Evidence submitted or associated with the claims file since 
the January 1988 denial consists of VA examinations and 
medical records, private medical examination, and the 
veteran's and family member's statements.  The evidence 
received subsequent to January 1988 decision is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  In a June 1999 letter, a private 
physician, JAW, M.D., after interviewing and evaluating the 
veteran, opined that the veteran suffered from PTSD due to 
his traumatic experiences in Vietnam and Korea.  Dr. W stated 
that the veteran met the criteria for PTSD under DSM-IV. 

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  The Board has been presented with 
competent evidence of a diagnosis of PTSD.  This evidence 
meets the definition of new and material evidence and must be 
considered to fairly decide the claim, thus, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991).  

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The Board must then determine whether the veteran's claim is 
well grounded.  A well grounded claim for service connection 
generally requires competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see 
also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1999); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Once a veteran has submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim is well-grounded, the veteran's 
initial burden has been met and the VA is obligated under 38 
U.S.C. § 5107(a) to assist him in developing the facts 
pertinent to his claim.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1999).  

Here, the Board notes that the veteran's assertions as to the 
alleged stressors are presumed credible, and PTSD has been 
diagnosed based on such.  Thus, as the veteran has presented 
a plausible claim, the claim is found to be well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995) (en banc); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); see also Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995) (truthfulness of evidence is presumed for 
purposes of determining if claim is well grounded); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

II.  Increased evaluation

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  A 
claim that a disability has become more severe where the 
disability was previously service connected and rated, and 
the veteran subsequently asserts that a higher evaluation is 
justified due to an increase in severity since the original 
evaluation.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value pertaining to his hearing loss disability may 
be obtained, which have not already been requested by the VA 
or associated with his claims folder.  The Board accordingly 
finds that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Disability evaluations for bilateral defective hearing range 
from noncompensable to 100 percent based on the degree of 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  The evaluations derived from the 
schedule are intended to make allowance for improvement by 
hearing aids.  38 C.F.R. §§ 4.85, 4.86, 4.87 and Diagnostic 
Codes 6100-6110 (1998 & 1999).  The Court has noted that the 
assignment of disability ratings for hearing impairment is 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Additionally, 38 C.F.R. § 4.86 was recently revised, section 
(a) states that when the pure tone threshold at each of the 
specified frequencies is 55 decibels or more, the higher 
numeral designation for hearing impairment from Table VI or 
Table VIa will be applied.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86 (Effective May 12, 1999).

A.  Background

The Board notes that based on service medical records and a 
VA examination, the RO granted service connection for 
bilateral hearing loss disability in a November 1974 rating 
decision and assigned a compensable evaluation.

At a December 1996 VA examination, the veteran complained of 
impaired hearing.
At a March 1997 VA examination, the veteran reported 
decreased hearing for more than 30 years with noise exposure 
including artillery, truck engines, and machinery for 20 
years.  There was no history of hearing aid use, ear 
infections, or ear surgery.  The veteran exhibited pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
85
100
LEFT
15
45
95
100

The Maryland CNC word list speech recognition scores were 56 
percent in the right ear and 64 percent in the left ear.  The 
audiologist stated that there was profound steeply sloping 
sensorineural hearing loss from 3000 to 8000 Hz. in the right 
ear and a moderate to profound steeply sloping sensorineural 
hearing loss from 2000 to 8000 Hz. in the left ear.  The 
examiner reported amplification was not recommended as there 
was a possible central component to his hearing loss.
  
In several statements, the veteran continued to complain that 
he was entitled to a compensable evaluation for his hearing 
loss as people have to shout to talk to him and doctors 
advised a hearing aid would not help.

At an August 6, 1998 VA examination, the examiner noted that 
the veteran's hearing was impaired.  On December 29, 1998, a 
claim was filed for individual unemployability.  (This was 
subsequently denied by the RO in August 1999).

During a June 1999 VA audiogram, the veteran's pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
40
95
100*
LEFT
20
50
95
100*

The Maryland CNC speech recognition scores were 70 percent in 
both ears.  The readings for the 4000-Hertz are presumed 
since the examiner reported no response, but the average was 
62 decibels on the right and 67 decibels on the left.  The 
diagnosis was moderate to profound high frequency 
sensorineural hearing loss bilaterally.  The examiner opined 
that the veteran would experience a noticeable difficulty 
understanding speech in most listening situations.  

In August 1999, the RO increased the veteran's evaluation for 
bilateral hearing loss to 20 percent effective December 29, 
1998.

B.  Analysis

The findings of the March 1997 VA audiological examination 
reveal that the veteran exhibited a Level II hearing loss in 
the right ear and a Level III hearing loss in the left ear.  
38 C.F.R. § 4.85, Table VI (1997).  These findings do not 
warrant an assignment of compensable evaluation.

At an August 6, 1998 VA examination, the examiner noted that 
the veteran had an impairment of hearing.  However, no 
audiological testing was performed.  Subsequently, the 
findings of a June 1999 VA audiological evaluation indicate 
that the veteran exhibited a Level V hearing loss in the 
right ear and a Level VI hearing loss in the left ear.  
38 C.F.R. § 4.85, Table VI (1999).  These findings warrant 
the assignment of an evaluation of 20 percent under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, 4.87 and Diagnostic 
Codes 6100, 6102.     

The effective date of increased compensation will be the 
earliest date on which it is factually ascertainable that an 
increase in disability had occurred, provided a claim for 
increase is received within 1 year from such date; otherwise, 
the effective date will be the date of VA receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o) (1999).  

The veteran filed his claim for increase in March 1997 and 
continuously prosecuted the claim to the present time.  When 
he underwent VA audiology examination in March 1997, he did 
not meet the criteria for a compensable rating.  It was not 
until the VA audiology examination in June 1999 that he did.  
That examination showed that he had Level V hearing in the 
right ear and Level VI in the left ear.  Therefore, he met 
the criteria for a 20 percent rating, but no higher than 20 
percent, from June 1999.  It was not factually ascertainable 
that he met the criteria for a compensable rating prior to 
December 29, 1998, or for a rating greater than 20 percent 
from December 29, 1998.


ORDER

The veteran's claim for service connection for PTSD is 
reopened and well grounded.  

An increased (compensable) evaluation for bilateral hearing 
loss prior to December 29, 1998 and for an evaluation greater 
than 20 percent from December 29, 1998 is denied.


REMAND

As the Board has determined that the claim is well grounded 
claim, VA has the duty to assist the appellant in the 
development of such claim.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

The Board notes that the veteran, in VA and private medical 
reports of record, has reported several stressors from his 
service in Vietnam and PTSD has been diagnosed on the basis 
of such.  However, the RO has not attempted to obtain 
information to verify the veteran's reported stressors from 
U.S. Armed Services Center for Research of Unit Records 
(USACRUR).  In view of the conflict in diagnoses and the 
determination that the veteran's claim is well grounded, this 
information should be obtained.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the file for 
the veteran's reported stressors and 
unit assignment and request verification 
of stressors from USACRUR.

2.  After receipt of such information, 
the veteran's claims folder to include 
all medical and military reports should 
be reviewed by a psychiatrist for the 
purpose of determining whether he 
suffers from PTSD related to service.  
The psychiatrist should opine whether 
the veteran has PTSD, and if so, to what 
extent, given his symptoms of organic 
brain syndrome and dementia.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  If 
the benefit sought on appeal remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

